Case 1:19-mc-91483-PBS Document 1 Filed 10/24/19 Page 1 of 4

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS. SUPREME JUDICIAL - COURT

FOR SUFFOLK COUNTY
NO: BD~-2019-086

IN RE: ROBERT PAUL WAICKOWSKI
ORDER OF TERM SUSPENSION

This matter came before the Court, Lowy, J., on an
Information and Record of Proceedings pursuant to g.3.C. Rule
4:01, § 8(6), with the Recommendation and Vote of the Board of
‘Bar Overseers (Board) and the stipulation of the parties filed
“by the Board on October 16, 2019. Upon consideration thereof,
it is ORDERED that:

1. Robert Paul Waickowski is hereby suspended from the
practice of law in the Commonwealth of Massachusetts for a

period of three (3) months. In accordance with S.J.C. Rule

4:01, § 17(3), the suspension shall be effective thirty. (30) days
after the date of the entry of this Order. The lawyer, after
the entry of this Order, shall not accept any new retainer or
engage as a lawyer for another in any new case or legal matter
of any nature. During the period between the entry date of this
order and its effective date, however, the lawyer may wind up

and complete, on behalf of any client, all matters which were
Case 1:19-mc-91483-PBS Document1 Filed 10/24/19 Page 2 of 4

pending on the entry date.

It is FURTHER ORDERED that:

2. Within fourteen (14) days of the date of entry of this
order, the lawyer shall:

a) file a notice of withdrawal as of the effective
date of the suspension with every court, agency, or
tribunal before which a matter is pending, together with a
copy of the notices sent pursuant to paragraphs 2(c) and
2(d) of this Order, the client's or clients' place of
residence, and the case caption and docket number of the
client's or clients' proceedings;

b) resign as of the effective date of the suspension
all appointments as guardian, executor, administrator,
trustee, attorney-in-fact, or other fiduciary, attaching to
the’ resignation a copy of the notices sent to the wards,
heirs, or beneficiaries pursuant to paragraphs 2(c) and
2(d) of this Order, the place of residence of the wards,
heirs, or beneficiaries, and the case caption and docket
number of the proceedings, if any;

c) provide notice to all clients and to all wards,
heirs, and beneficiaries that the lawyer has been
suspended; that he is disqualified from acting as a lawyer
after the effective date of the suspension; and that, if

not represented by co-counsel, the client, ward, heir, or
Case 1:19-mc-91483-PBS Document1 Filed 10/24/19 Page 3 of 4

Counsel an affidavit certifying that the lawyer has fully
complied with the provisions of this Order and with bar
disciplinary rules. Appended to the affidavit of compliance
shall be:

a) a copy of each form of notice, the names and
addresses of the clients, wards, heirs, beneficiaries,
attorneys, courts and agencies to which notices were sent,
and all return receipts or returned mail received up to the
date of the affidavit. Supplemental affidavits shall be
filed covering subsequent return receipts and returned
mail. Such names and addresses of clients shall remain
confidential unless otherwise requested in writing by the
lawyer or ordered by the court;

b) a schedule showing the location, title and account
number of every bank account designated as an IOLTA,
client, trust or other fiduciary account and of every
account in which the lawyer holds or held as of the entry
date of this Order any client, trust or fiduciary funds;

c) a schedule describing the lawyer's disposition of
all client and fiduciary funds in the lawyer's possession,
custody or control as of the entry date of this Order or
thereafter;

d) such proof of the proper distribution of such

funds and the closing of such accounts as has been
Case 1:19-mc-91483-PBS Document1 Filed 10/24/19 Page 4 of 4

requested by the bar counsel, including copies of. checks

and other instruments;

e) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

£) the residence or other street address where
communications to the lawyer may thereafter be directed.

The lawyer shall retain copies of all notices sent and shall
Maintain complete records of the steps taken to comply with the
notice requirements of S.3.C. Rule 4:01, § 17.

4. Within twenty-one (21) days after the entry date of
this Order, the lawyer shall file with the Clerk of the Supreme
Judicial Court for Suffolk County:

a) a copy of the affidavit of compliance required by
paragraph 3 of this Order;

b) a List of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

c) the residence or other street address where

communications to the lawyer may thereafter be directed.

    

Ent : October 21, 2019 .
. mtered ’ ATrue Copy |

‘Attest - } )

 ~Assletint€lerk:
